          Case 3:19-cv-05697-SI Document 100 Filed 08/13/20 Page 1 of 12




 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     Michael E. Zeliger (CA Bar No. 271118)
 2   michael.zeliger@pillsburylaw.com
     Audrey Lo (CA Bar No. 253738)
 3
     audrey.lo@pillsburylaw.com
 4   Ranjini Acharya (CA Bar No. 290877)
     ranjini.acharya@pillsburylaw.com
 5   2550 Hanover Street
     Palo Alto, CA 94304
 6   Telephone (650) 233-4500
 7   Facsimile: (650) 233-4545

 8   Eric C. Rusnak (pro hac vice)
     eric.rusnak@pillsburylaw.com
 9   Theresa A. Roozen (pro hac vice)
     theresa.roozen@pillsburylaw.com
10   1200 Seventeenth St NW
11   Washington, DC 20036
     Telephone (202) 663-8000
12   Facsimile: (202) 663-8007

13
     Attorneys for Defendants
14   VIEWRAY, INC. AND
15   VIEWRAY TECHNOLOGIES, INC.

16                               UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18

19   Varian Medical Systems, Inc.                    Case No. 19-cv-05697-SI

20                 Plaintiff,                        DEFENDANTS’ MOTION TO STAY
                                                     PROCEEDINGS PENDING INTER
21          v.                                       PARTES REVIEW
22   ViewRay, Inc. and ViewRay Technologies, Inc.,   Hearing Date: September 18, 2020
23                                                   Time: 10:00 a.m.
                   Defendants.
24                                                   Judge: The Honorable Susan Illston
25

26

27

28
           Case 3:19-cv-05697-SI Document 100 Filed 08/13/20 Page 2 of 12




 1                                 NOTICE OF MOTION AND MOTION

 2   TO THE COURT AND ALL COUNSEL OF RECORD:

 3          PLEASE TAKE NOTICE that on September 18, 2020 at 10:00 a.m., or as soon thereafter as

 4   the matter can be heard in Courtroom 1 – 17th Floor of the United States District Court for the Northern

 5   District of California, located at 450 Golden Gate Avenue, San Francisco CA 94102, Defendants

 6   ViewRay, Inc. and ViewRay Technologies, Inc. (collectively, “ViewRay”), will and hereby does move

 7   the Court to stay this action pending the outcome of inter partes review (“IPR”) of U.S. Patent Nos.

 8   9,082,520 (the “’520 patent”) and 8,637,841 (the “’841 patent”). A stay is strongly supported in light

 9   of the fact that litigation has not significantly progressed, the IPRs have the potential to narrow the

10   issues in this case or indeed dispose of the case entirely, and that the prejudice to Plaintiff Varian

11   Medical Systems, Inc. (“Varian”) occasioned by entering a stay is minimal, if any.

12          The Motion is based on this Notice of Motion and Motion, the Memorandum and Points of

13   Authority below, the accompanying Declaration of Ranjini Acharya and exhibits thereto, and the
14
     [Proposed] Order.
15
                                 STATEMENT OF RELIEF REQUESTED
16
            ViewRay seeks a stay of this litigation pending the outcome of the inter partes review of the
17
     Patents-in-Suit.
18
                                         ISSUE(S) TO BE DECIDED
19

20          Whether to stay this case pending the outcome of the inter partes review of the Patents-in-Suit

21   in light of the fact that litigation has not significantly progressed, the judicial efficiency it would

22   provide, the potential for simplification of issues, and the lack of undue prejudice to Varian.

23

24

25

26

27

28

                                                       -i-
                                                 VIEWRAY’S MOTION TO STAY PROCEEDINGS PENDING IPR
                                                                            CASE NO. 3:19-CV-05697-SI
         Case 3:19-cv-05697-SI Document 100 Filed 08/13/20 Page 3 of 12




 1   Dated: August 13, 2020          PILLSBURY WINTHROP SHAW PITTMAN LLP

 2                                   /s/ Ranjini Acharya
 3                                   By: Michael E. Zeliger
                                          Eric C. Rusnak
 4                                        Audrey Lo
                                          Ranjini Acharya
 5                                        Theresa A. Roozen
 6
                                     Attorneys for Defendants VIEWRAY, INC. and
 7                                   VIEWRAY TECHNOLOGIES, INC.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -ii-
                                     VIEWRAY’S MOTION TO STAY PROCEEDINGS PENDING IPR
                                                                CASE NO. 3:19-CV-05697-SI
           Case 3:19-cv-05697-SI Document 100 Filed 08/13/20 Page 4 of 12




 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.     INTRODUCTION

 3          ViewRay moves to stay this case in its entirety pending the outcome of the inter partes review

 4   (“IPR”) of the Patents-in-Suit to prevent duplicative litigation and inconsistent outcomes. A stay is

 5   supported for several reasons, including the following: discovery is incomplete, and likely will not be

 6   completed until COVID-19 related restrictions ease; neither expert discovery nor dispositive motions

 7   practice has commenced; a trial date has not been set; the IPRs have the potential to greatly simplify

 8   the issues and streamline the case; having issues of validity determined by the Patent Trial and Appeal

 9   Board (“PTAB”) will promote judicial efficiency and economy, particularly in light of the delays that

10   are likely to be occasioned by the impact of COVID-19; and Varian’s claims for relief will not be

11   unduly prejudiced by the entry of a stay. Therefore, ViewRay respectfully requests that the Court stay

12   this litigation pending the outcome of the IPRs.

13   II.    STATEMENT OF FACTS

14          A.      Case Status

15          On September 10, 2019, Varian filed its Complaint against ViewRay in the Northern District

16   of California. Dkt. 1. On November 18, 2019, Varian filed its First Amended Complaint. Dkt. 37.

17   The Amended Complaint alleges that ViewRay has infringed the ’520 and the ’841 patents

18   (collectively, the “Patents-in-Suit”). See Dkt. 37, ¶¶ 31-49. ViewRay denies all allegations of

19   infringing any valid, enforceable claim of the Patents-in-Suit. See Dkts. 30, 49. Varian served its

20   Infringement Contentions on December 20, 2019 and ViewRay served its Invalidity Contentions on

21   February 3, 2020. See Declaration of Ranjini Acharya (“Acharya Decl.”), ¶ 2.

22          Varian conducted a physical inspection of ViewRay’s accused device on March 4, 2020.

23   Acharya Decl., ¶ 3. Varian subsequently served Amended Infringement Contentions, altering theories

24   of infringement with respect to the existing asserted claims of the Patents-in-Suit, and adding several

25   new claims from the ’841 patent based on “significant non-public information” that Varian allegedly

26   “discovered during the inspection.” See id. (quoting Varian at Dkt. 68 at 3:1-5). This Court

27   subsequently granted leave for Varian to serve its Amended Infringement Contentions, deemed served

28   April 2, 2020. See Dkt. 69. The Amended Infringement Contentions assert that ViewRay infringes

                                                        -1-
                                                VIEWRAY’S MOTION TO STAY PROCEEDINGS PENDING IPR
                                                                          CASE NO. 3:19-CV-05697-SI
           Case 3:19-cv-05697-SI Document 100 Filed 08/13/20 Page 5 of 12




 1   claims 1–3, 5–8, 10, and 13–14 of the ’520 patent and claims 1–4, 12–16 and 19–22 of the ’841 patent.

 2   See Dkt. 68; Acharya Decl., ¶ 4. ViewRay served its Amended Invalidity Contentions on July 24,

 3   2020. Acharya Decl., ¶ 4. That timing was dictated by the impact of COVID-19. See Dkt. 68.

 4          The original scheduling order entered in this case did not set deadlines for expert discovery,

 5   dispositive motions, or trial; and at the initial CMC, the Court instructed counsel to “update the Court

 6   as to the status on any filed IPR’s.” See Dkt. 55.

 7          The Court held a Markman hearing on July 7, 2020 and issued its claim construction order

 8   shortly thereafter. Dkts. 90, 96. In its claim construction order, this Court ruled claims 12-19 of the

 9   ’841 patent indefinite, pursuant to 35 U.S.C. §112, ¶ 2. See Dkt. 96 at 6.

10          At the Court’s direction, the parties have now submitted competing proposals for the remainder

11   of the case, with a further case management conference scheduled for August 14, 2020. See Dkt. 98.

12          B.      IPR Petitions

13          ViewRay has been candid with the Court and Varian regarding its intentions to file IPRs on

14   the Patents-in-Suit. See, e.g., Dkt. 55 (after discussion of ViewRay’s intention to file IPRs, the Court

15   directing “[c]ounsel shall update the Court as to the status on any filed IPRs.”); Dkt. 58 (“Defendant

16   ViewRay additionally reports that it has also been diligently working to prepare petitions for inter

17   partes review (“IPR”) for each of the Patents-in-Suit”). See also Acharya Decl., ¶ 5, Ex. A, July 7,

18   2020 Hearing Tr., at 7:12-21; 7:22-8:2.

19          On July 7, 2020, ViewRay filed an IPR petition challenging claims 1–3, 5–8, 10, 13–14 of the

20   ’520 patent. See Acharya Decl., ¶ 8, Ex. D. On July 31, 2020, ViewRay filed a second IPR petition

21   challenging claims 1–3, 5–8, 10, 13–14 of the ’520 patent. Id., ¶ 9, Ex. E. These IPRs cover all

22   asserted claims of the ’520 patent. Id., ¶ 10.

23          On August 13, 2020, ViewRay filed an IPR petition challenging claims 1–4 and 20–22 of the

24   ’841 patent. See Acharya Decl., ¶ 11, Ex. F. This IPR petitions cover all asserted claims of the ’841

25   patent, other than those claims (claims 12–19 of the ’841 patent) that have been ruled indefinite by

26   this Court. Id.; see also Dkt. 96 at 6.

27

28
                                                          -2-
                                                 VIEWRAY’S MOTION TO STAY PROCEEDINGS PENDING IPR
                                                                            CASE NO. 3:19-CV-05697-SI
            Case 3:19-cv-05697-SI Document 100 Filed 08/13/20 Page 6 of 12




 1   III.    LEGAL STANDARDS

 2           “Courts have inherent power to manage their dockets and stay proceedings, including the

 3   authority to order a stay pending [IPR].” Zomm, LLC v. Apple Inc., 391 F. Supp. 3d 946, 954 (N.D.

 4   Cal. 2019) (quoting Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426–27 (Fed. Cir. 1988)); Anza Tech.,

 5   Inc. v. Toshiba Am. Elec. Components, Inc., No. 17-CV-07289-LHK, 2018 WL 4859167, at *1 (N.D.

 6   Cal. Sept. 28, 2018).

 7           When deciding whether to grant a stay, a court will consider the following factors: “(1) whether

 8   discovery is complete and whether a trial date has been set; (2) whether a stay will simplify the issues

 9   in question and trial of the case; and (3) whether a stay would unduly prejudice or present a clear

10   tactical disadvantage to the non-moving party.” Zomm, 391 F. Supp. 3d at 956. “Courts in this district

11   have often recognized ‘a liberal policy in favor of granting motions to stay’ pending IPR.” Id.

12   IV.     ARGUMENT

13           Each factor weighs in favor of a stay: key topics of discovery, including ViewRay’s inspection

14   of Varian’s alleged commercial embodiment, cannot take place due to COVID-19. See Dkt. 98 at 2:8-

15   9 (per Varian, “ViewRay’s inspection of Varian’s practicing products will be scheduled once COVID-

16   19 restrictions and Shelter Orders permit it to take place in a safe manner.”). The deadline for the

17   close of fact discovery has not been set; and expert discovery deadlines, dispositive motions deadlines,

18   and trial have not yet been scheduled. See Dkt. 55. The stay will greatly simplify litigation and

19   preserve judicial resources, by allowing the PTAB – a forum well-equipped to handle questions of

20   invalidity – to assess the validity of the Patents-in-Suit in light of the prior art. Finally, because this

21   is a patent infringement case that is ultimately grounded in economic theories of relief, Varian will not

22   be harmed by a stay.

23           A.     Litigation Has Not Significantly Progressed, Favoring a Stay.

24           Under the first factor, the court will consider whether “litigation has progressed significantly

25   enough for a stay to be disfavored.” Anza Tech., 2018 WL 4859167, at *1. In assessing this factor,

26   courts consider: “(1) whether parties have engaged in costly expert discovery and dispositive motion

27   practice; (2) whether the court has issued its claim construction order; and (3) whether the court has

28   set a trial date.” Finjan, Inc. v. Symantic, Corp., 139 F. Supp. 3d 1032, 1035 (N.D. Cal. 2015); Anza
                                                        -3-
                                                 VIEWRAY’S MOTION TO STAY PROCEEDINGS PENDING IPR
                                                                            CASE NO. 3:19-CV-05697-SI
           Case 3:19-cv-05697-SI Document 100 Filed 08/13/20 Page 7 of 12




 1   Tech., 2018 WL 4859167, at *1 (citing PersonalWeb Tech., LLC v. Apple Inc., 69 F. Supp. 3d 1022,

 2   1025 (N.D. Cal. 2014)).

 3          Even when discovery has started and infringement and invalidity contentions have been

 4   completed, courts have issued stays when other costly discovery, such as expert reports and dispositive

 5   motions, have not yet occurred. See Zomm, 391 F. Supp. 3d at 956; PersonalWeb Tech., 69 F. Supp.

 6   3d at 1026-27 (finding that a stay was favored even though “the parties have exchanged over 100

 7   requests for production of documents and have in fact produced over 500,000 pages; have propounded

 8   and responded to over 50 interrogatories; and have taken a dozen depositions” because expensive

 9   discovery and litigation, such as expert reports, expert discovery, and dispositive motions remained).

10          While discovery is this case is underway, the parties have not engaged in expert reports or

11   dispositive motions practice. See Dkt. 55. In addition, no trial has yet been scheduled. Id. Because

12   costly expert discovery and dispositive motions practice has not started and trial has not been

13   scheduled, this factor weighs in favor of a stay. See Zomm, 391 F. Supp. 3d at 956; PersonalWeb

14   Tech., 69 F. Supp. 3d at 1026-27.

15          The Court has also not set a fact discovery deadline. Moreover, fact discovery has already

16   been hampered by restrictions imposed by COVID-19 and those challenges are likely to materially

17   affect discovery going forward. Indeed, both parties have had to extend timelines due to difficulties

18   related to COVID-19. For example, ViewRay was unable to search for additional prior art in response

19   to Varian’s Amended Infringement Contentions for several months. See Dkt. 68 at 4:1-12, n. 1

20   (highlighting difficulties of completing prior art search when “[m]any of the external sources that are

21   not online are currently inaccessible due to government restrictions, and the dates by which they will

22   reopen to the public are constantly changing.”). Likewise, Varian has sought extensions of time to

23   satisfy its discovery obligations due to the effects of COVID-19. See Acharya Decl., ¶ 6, Ex. B (“Due

24   to COVID-19 creating unexpected complications in collecting ESI files, Varian is unlikely to be able

25   to provide initial search terms and hit counts for the custodians ViewRay selected by this

26   Wednesday.”); id., ¶ 7, Ex. C (“COVID-related complications have unexpectedly delayed Varian’s

27   ability to collect some documents in response to several ViewRay RFPs,” and proposing delaying the

28   deadline to substantially produce non-ESI documents by one month). These kinds of “complications”
                                                      -4-
                                                VIEWRAY’S MOTION TO STAY PROCEEDINGS PENDING IPR
                                                                           CASE NO. 3:19-CV-05697-SI
           Case 3:19-cv-05697-SI Document 100 Filed 08/13/20 Page 8 of 12




 1   are likely to continue as governments respond to the changing landscape of COVID-19. In addition,

 2   Varian has indicated that it will not make its Halcyon machine, which Varian has identified as

 3   embodying the asserted claims, available for inspection under the current regime. See Dkt. 98 at 2:8-

 4   9 (“ViewRay’s inspection of Varian’s practicing products will be scheduled once COVID-19

 5   restrictions and Shelter Orders permit it to take place in a safe manner.”). Expert reports cannot be

 6   completed until that inspection takes place.

 7          Thus, it is clear that there have been, and likely will continue to be, delays arising from

 8   COVID-19. Further, the disruption caused by COVID-19 is likely to extend to future hearings and

 9   trial dates, as delayed criminal matters will likely take priority over patent cases. This, too, counsels

10   strongly in favor of a stay. See, DivX, LLC v. Netflix, Inc., No. 19-cv-1602-PSF-DFMx, 2020 WL

11   3026034 (C.D. Cal. May 11, 2020) (“The coronavirus pandemic is also a relevant consideration under

12   this factor…It is likely that if these cases were to proceed on their current schedule, hearings and trial

13   would be subject to delays, particularly because criminal matters will take priority over these patent

14   infringement actions.”); see also Sherwood Sensing Solutions, LLC v. Henny Penny Corp., No. 3:19-

15   cv-366, at *4 (S.D. Ohio Apr. 28, 2020) (DE 24) (order granting a stay and noting that there is no

16   reason to think that the court’s proceedings will not be affected by COVID-19).

17          In sum, the activities undertaken to date relative to the activities remaining to be completed

18   prior to trial, coupled with the foreseeable delays occasioned by COVID-19, favor staying this

19   litigation pending the outcome of the IPRs.

20          B.      A Stay Will Simplify Litigation, Favoring a Stay.

21          Under the second factor, the court will consider whether a stay may simplify litigation. Anza

22   Tech., 2018 WL 4859167, at *2. An IPR has the potential to clarify the scope of the asserted claims

23   and could allow the court to avoid any “unnecessary expenditure of judicial and party resources.”

24   Anza Tech., 2018 WL 4859167, at *2. “Along these same lines, if the PTO finds some or all of the

25   claims of the patent are invalid, the Court will have wasted resources and the parties will have spent

26   funds addressing an invalid claim or claims if this action goes to trial” prior to the outcome of the IPR.

27   See Ho Keung Tse v. Apple, No. 06-cv-06573 SBA, 2007 WL 2904279 at *4 (N.D. Cal. Oct. 4, 2007).

28
                                                        -5-
                                                 VIEWRAY’S MOTION TO STAY PROCEEDINGS PENDING IPR
                                                                            CASE NO. 3:19-CV-05697-SI
             Case 3:19-cv-05697-SI Document 100 Filed 08/13/20 Page 9 of 12




 1             In this case, the remaining asserted claims are now subject to ViewRay’s IPR petitions.1 If the

 2   PTAB invalidates or modifies even some of these claims, this will greatly streamline the litigation. If

 3   the PTAB invalidates all of the challenged claims, that disposes of this case in its entirety. This

 4   resulting judicial efficiencies favors a stay. Evolutionary Intelligence LLC v. Yelp Inc., No. C-13-

 5   03587 DMR, 2013 WL 6672451, at *6 (N.D. Cal. Dec. 18, 2013) (noting that absent a stay, “the court

 6   will have wasted resources and the parties will have expended funds addressing invalid claims or

 7   claims subsequently modified during reexamination.”).

 8             Further, a stay prior to an institution decision is warranted in this case. “Although some courts

 9   have declined to stay litigation before the PTAB has decided to institute review, this Court has found

10   that it “‘is not uncommon for [courts] to grant stays pending reexamination prior to the PTO [deciding]

11   to reexamine the patent.’” Elekta Ltd. v. ZAP Surgical Sys., Inc., No. 19-cv-02269 JSW, 2019 WL

12   9100404, at *2 (Nov. 8, 2019) (quoting Oyster Optics, LLC v. Ciena Corp., No. 17-cv-05920 JSW,

13   2018 WL 6972999, at *2 (N.D. Cal. Jan. 29, 2018)); Evolutionary Intelligence, LLC v. Facebook, Inc.,

14   No. 13-cv-4202-SI, 2014 WL 261837 (N.D. Cal. Jan. 23, 2014). “The PTAB’s review here, if granted,

15   could dispose of this matter in its entirety or significantly narrow the scope of the issues. The Federal

16   Circuit has found that such a situation ‘weighs heavily in favor of granting the stay.’” Elekta Ltd,

17   2019 WL 9100404 at *2. The same is true here: because all of the remaining claims have now been

18   challenged at the PTAB, there is potential for this matter to be disposed of in its entirety and that

19   weighs heavily in favor of entering a stay.

20             Indeed, institution is significantly likely with respect to these IPRs. By way of example, the

21   prior art teaches an arrangement wherein the first set of pairs of leaves has a quantity of pairs of leaves

22   different from the quantity of pairs of leaves in the second set, thereby invalidating claim 1 of the ’520

23   patent. See Acharya Decl., Ex. D at 28-31. As another example, the prior art teaches an arrangement

24   of leaves wherein the closing location of the leaves in the first and second sets are offset in the direction

25   of leaf movement, in accordance with this Court’s construction of claim 20 of the ’841 patent, thereby

26   invalidating claim 20 of the ’841 patent. See Dkt. 96 at 16-18; Acharya Decl., Ex. F at 39-40. These

27

28   1
         This Court has already found claims 12–19 of the ’841 patent indefinite. See Dkt. 96 at 6.
                                                       -6-
                                                   VIEWRAY’S MOTION TO STAY PROCEEDINGS PENDING IPR
                                                                              CASE NO. 3:19-CV-05697-SI
          Case 3:19-cv-05697-SI Document 100 Filed 08/13/20 Page 10 of 12




 1   examples are not intended to be exhaustive; ViewRay’s IPRs detail these and several other grounds in

 2   support of its challenges to the Patents-in-Suit. But since the PTAB is statutorily mandated to institute

 3   if there is a reasonable likelihood that ViewRay will prevail with respect to at least one of the claims

 4   challenged (see 35 U.S.C. § 314), ViewRay is confident of institution. Given that the remainder of

 5   fact discovery is likely to be halted or significantly delayed by COVID-19 in any event, there is no

 6   need for the Court to await institution before granting ViewRay’s motion; the Court can enter a stay

 7   now and conserve its resources until the PTAB has completed its review.

 8          In sum, judicial economy is best served by having the PTAB assess the validity of the

 9   remaining claims in this case – particularly at a time where the Court’s resources are already stretched

10   by the exigencies of COVID-19. This factor weighs in favor of a stay.

11          C.      The Risk of Harm to Varian is Low, Favoring a Stay.

12          When assessing the third factor, the court can look at whether there is a risk of loss of evidence,

13   harm in the marketplace, undue delay, and misleading tactics. Evolutionary Intelligence, 2013 WL

14   6672451, at *8–9. None of those factors is present here.

15          There is no real dispute that a stay would not create any risk of loss of evidence. Varian has

16   completed its inspection of the allegedly infringing device, and the parties have largely cooperated in

17   the completion of those written discovery activities and document productions that could be completed

18   even while observing shelter-at-home directives. See Dkt. 98. A stay would simply preserve the status

19   quo until such time as the PTAB has completed its evaluation of the IPRs.

20          Where parties are competitors, a stay may prejudice the patentee’s timely enforcement of a

21   right to exclude; “[h]owever, courts have repeatedly found no undue prejudice unless the patentee

22   makes a specific showing of prejudice beyond the delay necessarily inherent in any stay.” Verinata

23   Health, Inc. v. Ariosa Diagnostics, Inc., No. 12-CV-05501-SI, 2015 WL 435457, at *4 (N.D. Cal. Feb.

24   2, 2015) (granting motion to stay proceedings between direct competitors) (internal quotation marks

25   and citations omitted). Further, when the products accused of infringement have been in the market

26   for years prior to the litigation, this too undermines a finding of undue harm, and the lack of urgency

27   in prosecuting a case further underscores that any prejudice to plaintiff occasioned by a stay is likely

28   to be minimal. Finjan, 139 F. Supp. 3d at 1037–38. As ViewRay has previously noted, Varian filed
                                                       -7-
                                                VIEWRAY’S MOTION TO STAY PROCEEDINGS PENDING IPR
                                                                           CASE NO. 3:19-CV-05697-SI
             Case 3:19-cv-05697-SI Document 100 Filed 08/13/20 Page 11 of 12




 1   this lawsuit in September 2019, more than two years after ViewRay launched its allegedly infringing

 2   product. See Dkt. 98 at 5:11-12. Varian does not appear to take issue with that characterization. Id.

 3   Because ViewRay’s allegedly infringing product was on the market for years prior to Varian’s

 4   initiation of this litigation, it is readily apparent that any loss that Varian has suffered can be adequately

 5   addressed with money damages. The risk of market harm occasioned by entering a stay is minimal.

 6            Nor is there any undue delay. Indeed, undue delay is not present when the defendant files a

 7   petition for inter partes review within the period permitted under the statute.                Evolutionary

 8   Intelligence, 2013 WL 6672451, at *9. Further, courts have found that an IPR filed within three to six

 9   months of infringement contentions does not constitute undue delay. Karl Storz Endoscopy-Am., Inc.

10   v. Stryker Corp., No. 14-cv-00876-RS, 2015 WL 13727876, at *3 (N.D. Cal. Mar. 30, 2015). Here,

11   the IPRs have been filed within the permitted statutory period of time, and less than six months of the

12   deemed date of service of Varian’s Amended Infringement Contentions even despite the challenges

13   presented by COVID-19. There is no undue delay that would weigh against the entry of a stay.

14            Finally, ViewRay has been candid with Varian and the Court since the beginning, about its

15   intentions to file for IPRs. ViewRay disclosed its intention to file petitions at the initial CMC, and has

16   regularly provided updates on its progress thereafter. See, e.g., Dkt. 55 (after discussion of ViewRay’s

17   intention to file IPRs, the Court directing “[c]ounsel shall update the Court as to the status on any filed

18   IPRs.”); Dkt. 58 (“Defendant ViewRay additionally reports that it has also been diligently working to

19   prepare petitions for inter partes review (“IPR”) for each of the Patents-in-Suit”); and see Acharya

20   Decl., Ex. A. ViewRay has not engaged in any misleading tactics that would tip the balance against

21   entering a stay.

22            Because a stay would not unduly prejudice or present a clear tactical disadvantage to Varian,

23   and in light of courts in this District adopting a “liberal policy in favor of granting motions to stay

24   pending IPR,” this factor also supports entering a stay. Zomm, 391 F. Supp. 3d at 956.

25   V.       CONCLUSION

26            Because all three factors weigh in favor of a stay, ViewRay respectfully requests this Court

27   immediately stay these proceedings pending the outcome of the inter partes review of the Patents-in-

28   Suit.
                                                          -8-
                                                   VIEWRAY’S MOTION TO STAY PROCEEDINGS PENDING IPR
                                                                              CASE NO. 3:19-CV-05697-SI
        Case 3:19-cv-05697-SI Document 100 Filed 08/13/20 Page 12 of 12




 1   Dated: August 13, 2020          PILLSBURY WINTHROP SHAW PITTMAN LLP

 2                                   /s/ Ranjini Acharya
 3                                   By: Michael E. Zeliger
                                          Eric C. Rusnak
 4                                        Audrey Lo
                                          Ranjini Acharya
 5                                        Theresa A. Roozen
 6
                                     Attorneys for Defendants VIEWRAY, INC. and
 7                                   VIEWRAY TECHNOLOGIES, INC.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -9-
                                     VIEWRAY’S MOTION TO STAY PROCEEDINGS PENDING IPR
                                                                CASE NO. 3:19-CV-05697-SI
